SULLIVAN, Judge
(concurring in the result):
Considering my separate opinion in United States v. Ayala, 43 MJ 296, 301-04 (1995), I reach the same result as the majority opinion in this ease. The comments made by the ship’s captain were improper. See United States v. Levite, 25 MJ 334, 339 (CMA 1987); see also United States v. Cruz, 25 MJ 326, 330 (CMA 1987). However, the defense did not present any evidence that this conduct impacted on appellant’s trial. See United States v. Thomas, 22 MJ 388, 396 (CMA 1986). As for the specified issue, I believe this issue was already decided in United States v. Holtzclaw, 43 MJ 452 (1995)(summary disposition).